Title: To James Madison from William C. C. Claiborne, 2 August 1801 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


2 August 1801, Nashville. Acknowledges receipt of JM’s letter of 10 July enclosing his commission as governor of Mississippi Territory. Requests JM to inform president that he accepts appointment. Expects to depart for Mississippi by late September or early October.
 

   Letterbook copy (Ms-Ar: Claiborne Executive Journal). 2 pp. Printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:6.


   JM’s letter and enclosure are printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:1–5. The appointment was announced in the National Intelligencer on 9 Sept. 1801.

